Citation Nr: 1047073	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  05-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a 
low back disability, currently diagnosed as chronic lumbosacral 
strain and degenerative disc disease (DDD) at L3-5.

2.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of February 2001 and May 2003 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a video-conference hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in February 2008.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

The Veteran's claims were previously before the Board in April 
2008 and March 2010 and remanded at that time for additional 
evidentiary development, to include sending the Veteran proper 
notice, obtaining outstanding VA treatment records, affording the 
Veteran VA examinations, and adjudicating his claims under all 
applicable diagnostic criteria.  The requested development was 
completed with respect to the Veteran's increased rating claim 
for a low back disability and it is before the Board for final 
appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Unfortunately, the requested development was not completed with 
respect to the Veteran's increased rating claim for bilateral 
sensorineural hearing loss.  See March 2010 remand order.  Thus, 
another remand is required.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998) (holding that a remand by the Board confers 
upon the veteran, as a matter of law, the right to compliance 
with the Board's remand order).

The issues of (1) entitlement to a compensable evaluation for 
bilateral sensorineural hearing loss; and (2) entitlement to TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is manifested by evidence 
of painful, decreased range of motion, tenderness, spasm, 
diminished sensation in the toes, and broad-based disc bulge at 
L3-5 with mildly narrowed neural foramen and central concavity to 
the inferior lumbar discs.  There is no evidence of ankylosis and 
although there is some evidence of additional loss of range of 
motion with repetitive use, these symptoms are contemplated in 
the currently assigned disability rating. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a low 
back disability, currently diagnosed as chronic lumbosacral 
strain and degenerative disc disease at L3-5, are not met for any 
entire period of time covered by the appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5292-93, 5295 
(2000-2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the condition of his service-connected 
low back disability has gotten worse and that this decline 
warrants a higher disability evaluation.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  

Low Back Disability

By way of history, the Veteran in this case was originally 
awarded service connection for chronic lumbosacral strain in a 
rating decision dated August 1974.  The RO evaluated the 
Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5295-5294 as 10 percent disabling, effective March 20, 1974.  The 
hyphenated code was intended to show that the Veteran's 
disability included symptoms of lumbosacral strain (Diagnostic 
Code 5295) and sacro-iliac injury and weakness (Diagnostic Code 
5294).  The Veteran subsequently tried numerous times over the 
intervening years to obtain a higher disability evaluation for 
his service-connected low back disability.  See rating decisions 
dated November 1976, October 1978, June 1982, March 1984, April 
1991, July 1991, May 1993, July 1995, and August 1997.

The Veteran filed another increased rating claim in March 2000.  
In a rating decision dated February 2001, the RO increased the 
Veteran's disability evaluation to 40 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, effective March 8, 2000.  Shortly 
thereafter, in October 2001, the Veteran again requested an 
increased rating for his service-connected low back disability.  
The RO continued the Veteran's evaluation in a May 2003 rating 
decision.  It bears noting that this rating decision contains a 
typographical error which mistakenly identified the Veteran's 
disability rating as 20 percent instead of 40 percent.  The 
Veteran filed a timely notice of disagreement, but the RO took no 
additional action at that time.

The Veteran submitted a statement in August 2004 which referenced 
his low back disability but he did not explicitly ask for an 
increased rating at that time.  Nevertheless, it appears that the 
RO adjudicated this issue and continued the Veteran's 40 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral strain) in a November 2004 rating decision.  The 
Veteran was notified of this decision and timely filed a notice 
of disagreement.  The RO issued a statement of the case (SOC) in 
July 2005 which addressed the issue of entitlement to an 
evaluation in excess of 40 percent for a low back disability and 
the Veteran timely perfected an appeal.

Based on the procedural history described above, the Board finds 
that the Veteran's current appeal for an increased rating 
originates from the February 2001 rating decision.  In this 
regard, the Board further finds that the Veteran timely perfected 
an appeal with respect to the May 2003 rating decision because he 
filed a timely notice of disagreement that same month, the RO 
issued an SOC in July 2005, and the Veteran perfected his appeal 
by filing a VA Form 9 (also in July 2005).

The United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due to 
pain which is supported by adequate pathology and evidenced by 
the visible behavior of the Veteran undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or the 
like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and weight 
bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  
It is the intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2010).

During the pendency of the Veteran's appeal, the regulations 
pertaining to the evaluation of spinal disabilities have twice 
been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454- 51456 
(Aug. 27, 2003) (effective September 26, 2003).  
The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the Veteran had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Regulations in Effect Prior to September 26, 2003

As noted above, the Veteran's lumbar spine disability was 
originally rated under Diagnostic Code 5294, sacro-iliac injury 
or weakness.  According to the Rating Schedule, sacro-iliac 
injury or weakness is rated analogously to lumbosacral strain 
(Diagnostic Code 5295).  Under Diagnostic Code 5295, a 40 percent 
evaluation is assigned for severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  A 20 percent rating is warranted for 
a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position.  A 10 percent evaluation is warranted for lumbosacral 
strain with characteristic pain on motion. 

Diagnostic Code 5292, which set forth the diagnostic code for 
lumbar spine limitation of motion, provided that a 40 percent 
evaluation is warranted for severe limitation of motion of the 
lumbar spine, while a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine.  A 10 percent 
evaluation is warranted for slight limitation of motion of the 
lumbar spine.

Prior to the September 2002 revision, Diagnostic Code 5293, which 
set forth the diagnostic code for intervertebral disc syndrome 
(IVDS), provided that a 60 percent evaluation requires pronounced 
IVDS with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief.  A 20 percent evaluation is 
assigned for moderate IVDS with recurring attacks.  A 10 percent 
evaluation is assigned for mild IVDS. 

Under the September 23, 2002 amendments to Diagnostic Code 5293 
for rating IVDS, a 60 percent disability rating remained the 
highest available rating and is warranted when there were 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months.  A 20 percent evaluation is assigned when 
there were incapacitating episodes having a total duration of at 
least two weeks but less than four weeks in the past 12 months.  
A 10 percent evaluation is assigned when there were 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months.  

Note One to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to IVDS which requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS which are present constantly, or 
nearly so.  The September 2002 amendments did not change the 
rating criteria under Diagnostic Codes 5292, 5294, or 5295.

Regulations in Effect After September 26, 2003

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine (General Formula), unless the disability is 
rated under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (renumbered as Diagnostic Code 
5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. 
Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for the 
various spine disabilities and are codified at 38 C.F.R. § 4.71a 
(2010).  Other than a disability involving IVDS, the different 
disabilities are evaluated under the same rating criteria.  The 
new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic 
Code 5237 Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative arthritis 
of the spine (see also diagnostic code 
5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new General Rating Formula for Diseases and Injuries of 
the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes): with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  A 10 percent evaluation is provided for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of the 
height.  A 20 percent evaluation is provided for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 100 
percent evaluation is assigned for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for 
applying the new rating formula.

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total 
duration of incapacitating episodes over the past 12 months or by 
using the General Formula, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  An evaluation of 60 percent, the maximum schedular rating, 
requires IVDS with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  An 
evaluation of 40 percent requires IVDS with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 20 percent 
evaluation requires IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent evaluation requires IVDS 
with incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in each 
spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.   

Plate V provides a pictorial of the normal range of motion for 
the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2010).  

The Veteran presented to a VA medical facility in October 1999 
with subjective complaints of chronic back sprain since discharge 
from service.  A physical examination revealed the Veteran to be 
in no acute distress.  However, the examiner noted the Veteran's 
gait to be antalgic and observed that the Veteran was in pain 
while sitting in a chair.  A physical examination revealed 
evidence of tender paraspinal muscles in spasm.  Straight leg 
raise testing was negative bilaterally.  The impression was 
chronic back spasm and obesity, among other conditions and the 
examiner also encouraged the Veteran to lose weight.  The 
examiner also advised the Veteran to "rest at home - one year 
4/1/99 to 4/30/2000."

The Veteran reported subjective complaints of right leg numbness 
in a September 2000 VA telephone triage note.  He also indicated 
that his back was "killing him" and that he experienced pain 
with movement.  He further stated that he had a bulging disc and 
low back pain.

The Veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in December 2000.  The examiner noted that the 
Veteran most recently worked in 1999 as a salesman.  However, the 
Veteran reported that he had back pain since service which 
affected his daily activities and employment.  His pain was 
exacerbated by standing for long periods and he also reported 
morning stiffness.  The Veteran rated his daily pain as a 
"10.5" on a scale of one to ten (with ten being the most 
severe), but he denied any radiating pain or bladder or bowel 
impairment.  According to the Veteran, he had to continue working 
to support his children.  

A physical examination revealed the Veteran to be obese.  The 
musculoskeletal system was negative for any evidence of wasting, 
atrophy, or fasciculation.  The lumbosacral spine showed 
tenderness to palpation over the spinous process of L4.  No spasm 
of the great muscle or paraspinal muscle was noted.  Range of 
motion testing on flexion was to 60 degrees with pain while 
extension, side bending, and rotation was to 25 degrees with 
pain.  Straight leg raise testing was positive bilaterally from 0 
to 45 degrees.  The Veteran's lower extremities were negative for 
any evidence of edema, cyanosis, or clubbing.  The Veteran was 
also noted to be neurologically intact with regard to cerebellar, 
sensory, and motor functioning.  X-rays of the lumbar spine were 
interpreted to show normal bony alignment with no acute 
compressions, paraspinous masses, spondylolysis, or 
spondylolisthesis.  Minor arthritic changes were noted at the 
sacroiliac joints and the intra-abdominal contents appeared 
normal.  The impression was low back pain with radiculopathy and 
minor arthritic changes of the sacroiliac joints.       

The Veteran was afforded a VA C&P muscles examination in 
September 2004.  He reported that the condition of his back had 
gradually worsened over the years and that he was unable to "do 
things like I used to."  The Veteran described his back pain as 
"sharp, like a pin sticking into you," and rated it as a "4" 
on a scale of one to ten (with ten being the most severe).  
During flare-ups, the Veteran rated his back pain as an "8."  
The flare-ups occurred approximately twice per week and also 
resulted in diminished sensation in his left leg.  His back pain 
was also exacerbated by activities such as bending, prolonged 
sitting or standing, and walking, driving, or climbing stairs.  
The Veteran obtained some relief from his symptoms by taking 
Tylenol #3.  It was also noted that the Veteran occasionally used 
a cane.  He denied using a back brace, wheelchair, walker, or 
crutches.  He also denied bowel or bladder impairment as well as 
any periods of physician-ordered incapacitation during the 
previous 12 months.  The Veteran last worked in 1998 or 1999 at a 
car dealership.  He also stated that he was able to perform 
activities of daily living (ADLs) "the majority of the time," 
but that he avoided bending when possible, especially when 
putting on socks and shoes.

Upon physical examination, the examiner noted that the Veteran 
was alert and oriented.  However, the Veteran grimaced when 
getting out of the chair in the waiting room.  The examiner noted 
that the Veteran moved slowly, but without obvious gait 
difficulties or limp.  No evidence of tenderness to palpation was 
noted at the thoracic spine or paraspinal muscles, but the 
examiner found evidence of mild tenderness to palpation over the 
vertebrae of the lumbosacral spine.  Range of motion testing of 
the thoracolumbar spine on forward flexion was to 45 degrees, 
while extension was to 20 degrees.  These ranges of motion 
elicited pain throughout the entire range.  Left and right 
lateral flexion was to 30 degrees with pain at the endpoint, 
while left and right lateral rotation was to 20 degrees without 
pain.  No evidence of muscle spasm was noted.  Repetitive range 
of motion testing of the spine resulted in pain, but there was no 
evidence of decreased range of motion or fatigability.  A sensory 
examination was normal in the lower extremities.  There was 
decreased vibratory and position sense in the toes of the left 
foot.  Right foot results were normal.  No atrophy of the muscles 
of the lower extremities was found.  Tone was normal and strength 
was 5/5 and equal throughout.  Deep tendon reflexes were 2+/4 and 
equal throughout.  A motor examination was also normal and no 
atrophy, weakness, or tremors were found.

X-rays of the lumbar spine were interpreted to show central 
concavity to the inferior lumbar discs.  Magnetic resonance 
imaging (MRI) of the lumbar spine was also interpreted to show 
evidence of disc bulge / osteophyte complex, greater at L4-5 than 
L3-4 with associated facet arthropathy and mildly narrowing 
neural foramen, greater on the left at L4-5.  The impression was 
degenerative joint disease (DJD) of the lumbosacral spine with 
broad-based disc bulge at L3-5 with mildly narrowed neural 
foramen.  The examiner also concluded that while the Veteran had 
not worked since 1999 due to chronic back pain, his condition did 
not preclude him from performing sedentary-type job duties.  The 
examiner did note, however, that the Veteran could not perform 
occupations that required strenuous activity such as lifting or 
stooping.

The Veteran presented to a VA medical facility in April 2005 with 
subjective complaints of back pain and radiating pain to the 
right leg.  The Veteran noted that his back pain was 
intermittent, but chronic, and he described the severity of the 
pain as an "8" on a scale of one to ten.  A physical 
examination revealed evidence of tenderness in the mid to lower 
spine.  No evidence of lower extremity edema was found.  The 
impression was low back pain.
The Veteran sought additional VA care in October 2005 after 
reporting continued complaints of chronic low back pain with 
occasional radiation of pain to the legs.  The Veteran also 
requested an evaluation for a transcutaneous electrical nerve 
stimulation (TENS) unit, which he used in the past.  The examiner 
also noted that the Veteran lived alone and no longer worked.  A 
physical examination revealed evidence of tenderness in the mid 
to lower spine.  The examiner also observed evidence of a 
positive "spinal curve."  The impression was low back pain.  
The Veteran was subsequently fitted for a back brace that same 
month.

The Veteran also testified before the undersigned VLJ in February 
2008.  Specifically, the Veteran reported having continued back 
pain for which he was prescribed various medications, a back 
brace, and a TENS unit.  The Veteran also indicated that he 
experienced radiating pain in his lower extremities.  According 
to the Veteran, he also had a history of falls, which were in 
part the result of his back pain and/or vertigo.  He also 
expressed frustration about being unable to pick up and/or carry 
his grandchildren.  The Veteran indicated that he used a pad when 
sitting in the church pew to be more comfortable.     

In June 2008, the Veteran presented to a VA medical facility for 
a primary care appointment.  Upon arrival, the examiner observed 
that the Veteran sat in a chair with no acute distress.  The 
Veteran's gait was described as normal without apparent pain, but 
the examiner noted that the Veteran wore a TENS unit and Velcro 
back brace.  The impression was worsening morbid obesity and 
controlled low back pain with narcotic contract, TENS unit, and 
Velcro back brace.  The examiner also noted "severe" 
deconditioning from a lack of exercise.  

The Veteran was afforded another VA examination in August 2008.  
Although the Veteran's daughter drove him to the examination, the 
Veteran indicated that he was able to perform ADLs.  It was, 
however, noted that the Veteran resided in an apartment with a 
raised toilet seat and grab bars.  His daughter also did grocery 
shopping for him.  The examiner noted that the Veteran lasted 
worked in 1997, but was no longer working because of his chronic 
back pain.  The Veteran described chronic back pain throughout 
the lumbar midline zone, but stated that the pain was the worst 
in the lower lumbar area.  He described this pain as a "9" on 
scale of one to ten and reported radiating pain to his legs 
bilaterally.  It was noted that the Veteran used a cane, but that 
he did not have it with him at the time of the examination.  The 
Veteran denied bowel or bladder incontinence.  

Upon physical examination, the examiner observed that the Veteran 
walked unaided with a slow and cautious gait.  He was, however, 
able to get on the scale and examination table without 
assistance.  The examiner noted evidence of moderate mid-lumbar 
paraspinal spasm on the right side without tenderness.  
Similarly, the examiner noted evidence of mild tenderness to 
palpation in the lower lumbar paraspinal area without evidence of 
spasm.  Evidence of pain was noted at approximately 30 degrees 
with straight leg raise testing.  The Veteran's pulses were +2 
bilaterally and a sensory examination was normal except for the 
lateral aspect and fifth toe of each foot.  Range of motion 
testing on forward flexion was to 50 degrees, while extension was 
to 20 degrees.  Pain was noted throughout these ranges of motion.  
Right lateral flexion was to 30 degrees without pain, while left 
lateral flexion was to 25 degrees with pain throughout the entire 
range.  Right lateral rotation was to 25 degrees, while left 
lateral rotation was to 20 degrees.  Some low back stiffness was 
noted throughout these ranges of motion.  Repetitive use resulted 
in an additional loss of ten degrees on extension, five degrees 
on left lateral flexion, and five degrees on right lateral 
rotation.  Deep tendon reflexes were +2 bilaterally in the knees 
and ankles.  Strength in the lower extremities was normal 
bilaterally.

The results of a lumbar spine MRI were interpreted to show 
evidence of mild congenital lumbar stenosis with short pedicles, 
mild multi-level disc changes with foraminal encroachment, and 
mild facet degenerative changes with shallow dextroscoliosis.  An 
electromyographic (EMG) study of the lower extremities was 
normal.  The impression was lumbar DJD, lumbar radiculopathy 
(left greater than right), and right lumbar paraspinal muscle 
spasm, among other conditions.  The examiner also expressed the 
opinion that the Veteran's back condition worsened subjectively 
since the 2004 VA examination.  (Emphasis added).  However, the 
examiner indicated that the MRI scan of the Veteran's back taken 
in September 2004 and August 2008 "do not appear to demonstrate 
any significant disease progression."  Furthermore, the examiner 
expressed the opinion that the Veteran was "disabled from 
gainful employment" in part because of his low back pain, lumbar 
radiculopathy, and the medications used to treat these 
conditions.

In evaluating the Veteran's lumbar spine disability in light of 
the old criteria, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for any 
period of time covered by the appeal.  The Veteran's low back 
disability was initially rated as 40 percent disabling under 38 
C.F.R.§ 4.71a, Diagnostic Code 5295-5294.  The evaluation 
represents the maximum schedular evaluation available under this 
particular code provision.  

The Board has also considered the applicability of other 
Diagnostic Codes contained in 38 C.F.R. § 4.71a.  Ratings in 
excess of 40 percent are available only in certain circumstances, 
none of which are present here.  For instance, Diagnostic Code 
5285 contemplates ratings in excess of 40 percent for vertebra 
fracture residuals, while Diagnostic Codes 5286 to 5289 
contemplate ratings for ankylosis of the spine.  As noted above, 
however, the Veteran had some range of motion in his lumbosacral 
spine at the time of the most recent VA C&P examination and the 
medical evidence of record is completely negative for either 
favorable or unfavorable ankylosis or residuals of fractured 
vertebra during any period of time that is covered by this 
appeal.  See generally, VA examination reports dated December 
2000, September 2004, and August 2008.  Accordingly, these 
diagnostic codes are not applicable in the current case. 

Prior to the September 2002 revision, Diagnostic Code 5293 set 
forth the criteria for rating IVDS. A 60 percent evaluation 
requires pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little intermittent 
relief.  

The Board acknowledges that the Veteran self-reported symptoms of 
radiating pain and spasm.  See statements dated September 2000, 
September 2004, April 2005, and February 2008.  The Veteran is 
capable of reporting such symptoms under Davidson v. Shinseki, 
581 F.3d. 1313, 1315 (Fed. Cir. 2009), and these statements are 
likewise credible.  VA treatment records dating back to December 
2000 also revealed diagnoses of radiculopathy and DJD while 
subsequent VA treatment records and examination reports showed a 
waxing and waning course with respect to the Veteran's low back 
disability.

For example, the October 1999 examiner found the Veteran to be in 
no acute distress and straight leg testing performed at that time 
was negative.  The Veteran also denied radiating pain and no 
objective evidence of muscle spasm was found at the time of the 
December 2000 C&P examination.  Neurological testing was likewise 
normal, but the Veteran was nevertheless diagnosed as having 
radiculopathy.  In September 2004, the VA examiner noted evidence 
of painful range of motion on repetition as well as a bulging 
disc without spasm.  But, sensory and motor examinations as well 
as strength and deep tendon reflex testing was essentially 
normal.  In April and October 2005, however, the Veteran 
described his back pain as both "chronic" and "intermittent."  
He also reported occasional radiating pain to the legs.  In June 
2008, the examiner described the Veteran's back pain as 
"controlled."  Likewise, the Veteran was found to be in no 
acute distress in August 2008 and although pain on straight leg 
raise testing and on repetitive use was found, EMG testing was 
normal and the examiner found no significant, objective 
progression in the Veteran's symptoms when compared to the 
September 2004 VA examination.  However, the Veteran had sensory 
loss on the lateral aspect and fifth toe of each foot.  The RO 
resolved all doubt in his favor and granted separate 10 percent 
evaluations effective August 21, 2008 for right and left lower 
extremity radiculopathy under 38 C.F.R.§ 4.124a, Diagnostic Code 
8520.  See December 2008 rating decision.  The Veteran has not 
appealed that determination. 

Diagnostic Code 5293 is potentially applicable in this case given 
the Veteran's past diagnosis of DDD, his current diagnosis of 
radiculopathy and DJD, and the objective findings related to his 
bulging discs.  However, Diagnostic Code 5293 makes clear that a 
60 percent evaluation requires persistent symptoms of a certain 
severity not present here.  The Board acknowledges that the 
Veteran was diagnosed as having radiculopathy and DJD during the 
appeal period and the objective medical evidence of record prior 
to August 2008 showed painful, decreased range of motion, 
tenderness, spasm, diminished sensation in the toes of the left 
foot, and broad-based disc bulge at L3-5 with mildly narrowed 
neural foramen and central concavity to the inferior lumbar 
discs.  

Notably, however, the Veteran described the severity of his low 
back disability as both intermittent and chronic and EMG studies 
as well as sensory and motor examinations, prior to August 21, 
2008, were routinely found to be normal without evidence of 
absent ankle jerk.  Additionally, the RO assigned separate 10 
percent ratings for bilateral radiculopathy, effective August 21, 
2008.  There is no evidence of record to show entitlement to a 
compensable evaluation for radiculopathy prior to this date and 
the Veteran has not disagreed with the ratings or effective dates 
assigned with regard to his radiculopathy.  Although decreased 
sensation was noted on one occasion on the toes of the left foot 
prior to August 2008, this alone is insufficient to show that the 
criteria for a 60 percent rating are approximated. Instead, this 
one abnormal sensory finding is encompassed within the 40 percent 
disability rating assigned for severe IVDS.  Other than that 
there was no evidence of atrophy, decreased strength, or abnormal 
deep tendon reflexes.  Accordingly, any additional attempt to 
assign a separate evaluation based on that one abnormal finding 
in addition to the 40 percent disability rating assigned under 
Diagnostic Code 5293 would constitute impermissible pyramiding.  
38 C.F.R. § 4.14.  The Board further finds that the signs and 
symptoms as a whole are no more than severe in nature, with 
recurring attacks and intermittent relief, as demonstrated by the 
predominantly normal neurological findings.  Accordingly, 
pronounced IVDS with persistent symptoms compatible with sciatic 
neuropathy are not approximated in this case.  The Board has 
considered the Veteran's statements regarding the disability to 
be competent, credible and probative.  However, in this regard, 
his statements are outweighed by the more probative medical 
evidence.  Therefore, the Board finds that the Veteran is not 
entitled to an evaluation in excess of 40 percent under 
Diagnostic Code 5293. 

Likewise, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 40 percent for a low back 
disability for any period of time covered by the appeal under the 
new criteria.  As noted above, a 50 percent evaluation is 
assigned where there is evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.  In this case, the Veteran had some range of motion in 
his lumbosacral spine at the time of the most recent VA C&P 
examination and the medical evidence of record is completely 
negative for either favorable or unfavorable ankylosis during any 
period of time that is covered by this appeal.  Accordingly, the 
Veteran is not entitled to an evaluation in excess of 40 percent 
for any period of time covered by this appeal. 

The Board has considered whether the criteria set forth in 
Diagnostic Code 5243 for IVDS are applicable in this case.  This 
code provision is not for application in the current case because 
the objective medical evidence of record did not show that the 
Veteran experienced incapacitating episodes such that an 
evaluation in excess of 40 percent is in order for any period of 
time covered by this appeal.  Namely, no evidence in the 
Veteran's claims file indicates that he experienced an 
incapacitating episode necessitating bedrest as required by 
Diagnostic Code 5243, Note 1.            Moreover, in September 
2004, the Veteran specifically denied having any incapacitating 
episodes in the last 12 months.  The record is also silent with 
regard to any incapacitating episodes at the time of the most 
recent VA C&P examination in August 2008.  Although a physician 
did state in 1999 that the Veteran should rest at home until 
April 2000, this is prior to the period of time covered by this 
appeal and there is no indication that the Veteran remained at 
home as he stated that he continued to work.  Thus, an evaluation 
under Diagnostic Code 5243 is not applicable in this case. 

The Board has also considered the guidance of 38 C.F.R. §§4.40, 
4.45, 4.59, and Deluca.  The Board acknowledges that the 
Veteran's service-connected back disability is manifested by 
objective medical evidence of painful, decreased range of motion, 
tenderness, spasm, diminished sensation in the toes, and broad-
based disc bulge at L3-5 with mildly narrowed neural foramen and 
central concavity to the inferior lumbar discs.  The Veteran also 
occasionally wore a back brace or used a cane.  

The Board further acknowledges that the August 2008 VA C&P 
examiner noted that repetitive use resulted in an additional loss 
of ten degrees on extension, five degrees on left lateral 
flexion, and five degrees on right lateral rotation.  However, 
the Veteran's currently assigned 40 percent disability rating 
contemplates the Veteran's functional loss due to painful motion, 
tenderness, and spasm, as well as any additional loss of range of 
motion based on repetitive use as described by the August 2008 VA 
C&P examiner.  Moreover, even taking into consideration the 
additional loss of range of motion caused by repetitive use, the 
Veteran's symptoms do not more nearly approximate the rating 
criteria for the next higher evaluation, particularly where, as 
here, there is no evidence of residuals of fractured vertebra, 
ankylosis, or IVDS of sufficient severity.  

The Board also considered whether separate ratings were warranted 
for any neurologic abnormalities, to include bowel or bladder 
impairments associated with the Veteran's service-connected low 
back disability.  The Board is aware that the Veteran's low back 
disability is manifested by radiculopathic symptoms of the lower 
extremities bilaterally.  In this regard, the RO granted separate 
10 percent evaluations for left and right lower extremity 
radiculopathy, effective August 21, 2008.  See December 2008 
rating decision.  To date, the Veteran has not expressed 
disagreement with either the effective date or disability ratings 
assigned for these disabilities.  The Board also finds that a 
separate evaluation for bowel or bladder impairments associated 
with the Veteran's service-connected low back disability is not 
warranted in this case as the Veteran routinely denied 
experiencing such symptoms.  See September 2004 and August 2008 
VA C&P examination reports.

Accordingly, the Board finds that the currently assigned 40 
percent evaluation for the Veteran's service-connected low back 
disability is proper.  The Board further finds that the Veteran 
is not entitled to an evaluation in excess of 40 percent for a 
low back disability for any period of time covered by the appeal 
under any set of rating criteria.

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected low back 
disability are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability.  Furthermore, as there is no indication in the record 
as to why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not warranted 
in this case, particularly where, as here, the signs and symptoms 
of the Veteran's service-connected low back disability are 
addressed by the relevant criteria discussed above.  Based upon 
the guidance of the Court in Hart and for the reasons articulated 
above, the evidence also does not show a variance in the signs 
and symptoms of the Veteran's service-connected low back 
disability such that staged ratings are applicable in this case.

It is also pointed out that the assignment of a 40 percent 
schedular disability rating contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
service-connected low back disability.  See also, 38 C.F.R. § 4.1 
(2010) (noting that the percentage ratings represent as far as 
can be practically determined the average impairment in earning 
capacity resulting from service-related diseases and injuries and 
their residual conditions in civilian occupations).  Moreover, 
there is no showing as to how there is an exceptional disability 
picture such that the schedular criteria are inadequate.  The 
evidence shows that the signs and symptoms fit within the 
schedular criteria as was discussed above.  Therefore, the Board 
finds that the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008). 

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The duty to notify in this case was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In August 2004, prior to the initial unfavorable claim on the 
matter by the AOJ, the Veteran was advised to submit evidence 
showing that his service-connected low back disability got worse.  
In particular, the Veteran was encouraged to submit statements 
from doctors containing physical and clinical findings, results 
of laboratory tests or x-rays, employment physical examinations, 
pharmacy prescription records, and insurance examination reports.  
The Veteran was also notified that he could submit lay statements 
from individuals who witnessed how the disability became worse.

The RO subsequently issued the November 2004 rating decision.  
Shortly thereafter, in July 2005, the RO issued a statement of 
the case (SOC) in which the Veteran was notified of the rating 
criteria contained in 38 C.F.R. §§ 4.71a, 4.85, Diagnostic Codes 
5295, 5237.  The Veteran received additional notice in May 2008 
of the information and evidence needed to establish a disability 
rating and effective date for the disabilities on appeal pursuant 
to the Court's decision in Dingess.  

For instance, the Veteran was informed to submit evidence showing 
the nature and severity of his condition, the severity and 
duration of the symptoms, and the impact of the condition and/or 
symptoms of the Veteran's employment.  Specifically, the Veteran 
was encouraged to submit information showing ongoing VA 
treatment, recent Social Security Administration decisions, 
statements from employers about job performance, lost time, or 
other evidence showing how the disability affected his ability to 
work.  The Veteran was also notified that he could submit lay 
statements from individuals who witnessed how the disability 
affected him.  The Veteran was also notified to provide any 
information or evidence not previously of record that pertained 
to the Veteran's level of disability or when it began.  

The Board further notes that the Veteran has made specific 
arguments during the pendency of this claim indicating that his 
service-connected disability increased in severity.  See August 
2004, November 2004, July 2005, and February 2008 statements and 
hearing testimony.  In sum, the Board finds that there is no 
prejudice with regard to any deficiency in the notice to the 
Veteran or the timing of the notice.  The Veteran's claim was 
subsequently readjudicated following these notice letters by way 
of an August 2010 supplemental statement of the case (SSOC).  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was afforded VA examinations in 
connection with the current claim.  These examinations evaluated 
the Veteran's low back disability in conjunction with his prior 
history and described it in sufficient detail so the Board's 
evaluation of the disability was an informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

As discussed above, the Veteran's claims were previously before 
the Board in April 2008 and March 2010 and remanded at that time 
for additional evidentiary development, to include sending the 
Veteran proper notice, obtaining outstanding VA treatment 
records, affording the Veteran VA examinations, and adjudicating 
his claims under all applicable diagnostic criteria.  The 
requested development was completed as directed.  D'Aries, 22 
Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, the 
Board finds that VA has complied, to the extent required, with 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation in excess of 40 percent for a low back disability, 
currently diagnosed as chronic lumbosacral strain and 
degenerative disc disease at L3-5, is denied.




REMAND

A.  Bilateral Hearing Loss

As noted above, the Veteran's claim of entitlement to a 
compensable evaluation for bilateral sensorineural hearing loss 
was previously before the Board in April 2008 and March 2010 and 
remanded at that time for additional evidentiary development.  
For instance, the April 2008 remand order requested that the 
Veteran be provided a VA audiology examination.  In particular, 
the examiner was asked to comment on the relationship between the 
Veteran's bilateral hearing loss and his complaints of dizziness 
and vertigo.  Information obtained during this examination 
subsequently led to the grant of service connection for vertigo 
in a September 2009 rating decision.  Effective February 13, 
2008, the RO awarded the Veteran a 10 percent evaluation for 
vertigo under 38 C.F.R. § 4.87, Diagnostic Code § 6204.  To date, 
the Veteran has not disagreed with the disability rating or 
effective date assigned with respect to this disability.

In the March 2010 remand order, the RO was instructed to obtain a 
copy of the March 2001 VA audiology results and failed to do so.  
Accordingly, another remand is required to address this issue.  
See Stegall, 11 Vet. App. at 270-71.  Moreover, a review of the 
Veteran's claims file revealed that he was afforded VA audiology 
examinations in May 2001, February and September 2004, and 
February 2005.  Copies of the numerical hearing test results 
should be obtained and associated with the claims file.  A 
notation should be included in the claims file if no such records 
exist.  The Veteran should also be notified if the records are 
unobtainable.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); see also, Bell v. Derwinski, 2 Vet. App. 611 
(1992). Therefore, the RO should request all VA medical records 
pertaining to the Veteran that are dated from June 23, 2010 to 
the present.

B.  TDIU

The Veteran also contends that he is entitled to a total 
disability rating based on individual unemployability.  
Regulations provide that a total disability rating based on 
individual unemployability is warranted when the evidence shows 
that the Veteran is precluded from obtaining or maintaining 
substantially gainful employment by reason of his service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

VA defined substantially gainful employment as "employment at 
which non-disabled individuals earn their livelihood with 
earnings comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart ii, 
Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
The Board notes that marginal employment is not considered to be 
substantially gainful employment.  Marginal employment generally 
shall be deemed to exist when a veteran's earned annual income 
does not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts-found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled person.  
Diseases and injuries of long standing which are actually totally 
incapacitating will be regarded as permanently and totally 
disabling when the probability of permanent improvement under 
treatment is remote.  38 C.F.R. § 3.340 (2010).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

As a preliminary matter, the Board observes that the term 
unemployability is not synonymous with the terms unemployed and 
unemployable for the purposes of determining entitlement to TDIU.  
A veteran may be unemployed or unemployable for a variety of 
reasons, but a determination as to entitlement to TDIU is 
appropriate only when a veteran's unemployability is the result 
of a service-connected disability.  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(c).

A careful review of the Veteran's claims file revealed that he is 
service-connected for the following disabilities: chronic 
lumbosacral strain (40 percent, effective March 8, 2000); 
tinnitus (10 percent, effective November 30, 1990); vertigo 
associated with tinnitus (10 percent, effective February 13, 
2008); right lower extremity lumbar radiculopathy associated with 
chronic lumbosacral strain (10 percent, effective August 21, 
2008); left lower extremity lumbar radiculopathy associated with 
chronic lumbosacral strain (10 percent, effective August 21, 
2008); and bilateral neurosensory hearing loss (non-compensable, 
effective March 20, 1974).  The Veteran's combined disability 
evaluation is 60 percent, effective August 21, 2008.  

Although the Veteran has multiple service-connected disabilities, 
one of which is rated at 40 percent disabling (lumbosacral 
strain), the combined rating is not 70 percent or more.  As such, 
these disability ratings do not satisfy the threshold level of 
severity for consideration of a total disability rated based on 
individual unemployability.  See 38 C.F.R. § 4.16(a) (noting that 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more).  There is also no indication that the Veteran's 
multiple service-connected disabilities could be construed to be 
arising from a common etiology or single accident such that they 
could be treated as a single disability for rating purposes.  Id.  

According to 38 C.F.R. § 4.16(b), extraschedular consideration of 
TDIU claims should be submitted to the Director, Compensation and 
Pension Service, in instances where a veteran is unemployable by 
reason of service-connected disabilities, but fails to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  The Board 
notes that there are competing medical opinions as to whether the 
Veteran's service-connected low back disability renders him 
unable to secure and maintain substantially gainful employment.

For example, the September 2004 VA examiner concluded that while 
the Veteran had not worked since 1999 due to chronic back pain, 
his condition did not preclude him from performing sedentary-type 
job duties.  The examiner did note, however, that the Veteran 
could not perform occupations that required strenuous activity 
such as lifting or stooping.  The August 2008 VA examiner also 
expressed the opinion that the Veteran was "disabled from 
gainful employment" in part because of his low back pain, lumbar 
radiculopathy, and the medications used to treat these 
conditions.
 
In light of the favorable opinions, a referral of the TDIU claim 
to the Director of the VA Compensation and Pension Service for 
extraschedular consideration is warranted in this case.  The 
authority to assign extraschedular ratings in the first instance 
has been specifically delegated to the Under Secretary for 
Benefits and the Director of the Compensation and Pension 
Service, and not the Board.  Therefore, a remand pursuant to 38 
C.F.R. § 4.16(b) is the correct course of action for the Board in 
cases where it finds that entitlement to an extraschedular 
evaluation may be present.  See Bowling v. Principi, 15 Vet. App. 
1, 10 (2001). 

A notation on a February 2007 VA dental treatment note also 
indicated that the Veteran received care for dental problems 
pursuant to a vocational rehabilitation program.  To date, 
however, these records have not been obtained.  On remand, any 
and all vocational rehabilitation training and education (VRT) 
records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA audiology reports 
(including the numerical hearing test 
results) dated March and May 2001, February 
and September 2004, and February 2005.  
Also associate with the claims folder any VA 
medical treatment records pertaining to the 
Veteran that date from June 23, 2010.  All 
efforts to obtain these records should be 
fully documented and a negative response 
should be provided if no records exist.  The 
Veteran should also be notified if these 
records do not exist and/or are unobtainable 
pursuant to 38 C.F.R. § 3.159(e).  

2.  Attempt to obtain any and all VA 
vocational rehabilitation training and 
education (VRT) records pertaining to the 
Veteran.  All efforts to obtain these records 
should be fully documented and a negative 
response should be provided if no records 
exist.  The Veteran should also be notified 
if these records do not exist and/or are 
unobtainable pursuant to 38 C.F.R. 
§ 3.159(e).  

3.  After the above development is completed, 
submit the Veteran's TDIU claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
extraschedular consideration as to whether he 
is unemployable due to his service-connected 
low back disability alone or in conjunction 
with his other service-connected 
disabilities.  A complete rationale must be 
provided for any stated opinion.  

4.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and then readjudicate the Veteran's claims.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for response 
before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


